o fo NN SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-01757-RSL Document 12 Filed 03/23/21 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ROBERT KESSLER,
Plaintiff,
V. ORDER OF DISMISSAL

Cause No. C20-1757RSL

JRC STATION LLC,
Defendant.

 

 

This matter comes before the Court on plaintiff's “Unopposed Motion to Dismiss Without

Prejudice.” Dkt. # 11. The above-captioned matter is hereby DISMISSED without prejudice.

Dated this 23rd day of March, 2021.

MW S Cork

Robert S. Lasnik
United States District Judge

ORDER STRIKING ANSWER- 1

 
